Citation Nr: 1101319	
Decision Date: 01/11/11    Archive Date: 01/20/11	

DOCKET NO.  07-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
as well as from a September 2007 decision by the VARO in Newark, 
New Jersey.  

At the time of the December 2006 rating decision, the RO granted 
service connection (and a 10 percent evaluation) for 
posttraumatic stress disorder, effective May 8, 2006, the date of 
receipt of the Veteran's original claim for service connection.  
In the subsequent rating decision of September 2007, the RO 
increased the Veteran's 10 percent evaluation for service-
connected posttraumatic stress disorder to 30 percent, once 
again, effective from May 8, 2006.  The Veteran voiced his 
disagreement with that award of benefits, with the result that, 
in a decision of March 2010, the Board denied entitlement to an 
initial evaluation in excess of 30 percent for posttraumatic 
stress disorder.  At that same time, the Board granted 
entitlement to service connection for tinnitus, and remanded for 
additional development the issue of entitlement to service 
connection for the residuals of a back injury.  That issue is at 
the present time undergoing further development, and, 
accordingly, is not currently before the Board.  

The Veteran subsequently appealed the Board's denial of an 
increased rating for service-connected posttraumatic stress 
disorder to the United States Court of Appeals for Veterans 
Claims (Court), which, in a September 2010 Order, vacated the 
Board's March 2010 decision to the extent that decision denied 
entitlement to an increased rating for service-connected 
posttraumatic stress disorder, and, in so doing, remanded the 
Veteran's case to the Board for action consistent with a 
September 2010 Joint Motion for Partial Remand (Joint Motion).  
The case is now, once more, before the Board for appellate 
review.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

Finally, at the time of its September 2010 Order, the Court noted 
that it was vacating and remanding that portion of the Board's 
decision which "denied entitlement to an initial evaluation in 
excess of 30 percent for posttraumatic stress disorder "from 
December 30, 2002 forward..."  However, the date December 30, 2002 
has no particular relevance in this case, inasmuch as the issue 
on appeal involves an initial rating dating from May 8, 2006.  To 
the extent the Veteran may be seeking entitlement to an effective 
date earlier than May 8, 2006 for the award of service connection 
for posttraumatic stress disorder, that issue is not at this time 
before the Board.  

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Joint Motion noted that the Board, at the time of its 
March 2010 decision denying entitlement to an initial evaluation 
in excess of 30 percent for posttraumatic stress disorder, had 
failed to provide a statement of reasons and bases which was 
adequate for judicial review.  More specifically, it was noted 
that the Board [contrary to the holding in Mauerhan v. Principi, 
16 Vet. App. 436, 443 (2002)] had restricted its analysis of the 
severity of the Veteran's service-connected posttraumatic stress 
disorder to a discussion of the diagnostic criteria and specific 
symptomatology which the Veteran failed to display.  It was 
indicated that the Board stated that "the psychiatric evaluations 
conducted during the current appeal have not demonstrated 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; and/or 
disturbances of motivation and mood."  However, it was concluded 
that the Board failed to adequately discuss material evidence 
demonstrating the Veteran's level of occupational and social 
impairment by addressing symptoms such as:  constant nightmares, 
hypervigilance, depression, diminished interest, poor energy, 
poor concentration, and a limited social network, as noted by VA 
examiners at the time of VA psychiatric examinations in July 2006 
and September 2007.  

Further noted at the time of the September 2010 Joint Motion was 
that, during the course of a hearing before a Veterans Law Judge 
in January 2010, the Veteran had testified that he was receiving 
ongoing psychiatric treatment at VA medical facilities, including 
the VA Clinic located in Brick (New Jersey), and the Ventnor (New 
Jersey) Vet Center.  Under the circumstances, it was felt that 
the Board should attempt to obtain the Veteran's most recent VA 
treatment records dating "from November 2007 onward."  

Finally, the Board notes that, based on a review of the Veteran's 
claims folder, it would appear that he last underwent a VA 
psychiatric examination for compensation purposes in 
September 2007, more than three years ago.  Moreover, since the 
time of that examination, the Veteran has received ongoing VA 
psychiatric treatment, as well as undergone a private 
psychological examination in October 2010.  Under the 
circumstances, the Board is of the opinion that an additional, 
more contemporaneous VA examination would be appropriate prior to 
a final adjudication of the Veteran's current claim for increase.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Accordingly, in light of the aforementioned, and in particular, 
the above-referenced September 2010 Joint Motion, the case is 
REMANDED to the RO/AMC for the following actions:  



1.  Any pertinent VA or other inpatient or 
outpatient treatment records, to include 
any and all records of psychiatric 
treatment at the Brick (New Jersey) VA 
Clinic and the Ventnor (New Jersey) Vet 
Center, as well as records subsequent to 
November 2010, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

2.  The Veteran should then be afforded an 
additional VA psychiatric examination in 
order to more accurately determine the 
current severity of his service-connected 
posttraumatic stress disorder.  The RO is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  Moreover, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claim.  As regards the 
requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  Moreover, all 
information, once obtained, must be made a 
part of the Veteran's claims folder.  



The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to 
the effect that this record review has 
taken place must be included in the 
examination report.  

3.  The RO should then readjudicate the 
Veteran's claim for an initial evaluation 
in excess of 30 percent for service-
connected posttraumatic stress disorder.  
Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in September 2007.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



